
	

114 HR 5481 IH: Ensure Responsible Borrowing Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5481
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Mr. Salmon (for himself and Mr. Grothman) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize institutions of higher education to provide
			 additional loan counseling, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensure Responsible Borrowing Act. 2.Entrance counseling for borrowersSection 485(l) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)) is amended by adding at the end the following:
			
 (3)Additional counselingIn addition to the entrance counseling under paragraph (1), an eligible institution may require any borrower, at or prior to the time of a disbursement to the borrower of a loan made under part D (other than a Federal Direct Consolidation Loan or a Federal Direct PLUS loan made on behalf of a student), to receive the information described in paragraph (2) with respect to such loan, or any other financial counseling, including financial literacy counseling.
 (4)Annual loan acceptancePrior to making the first disbursement of a loan made under part D (other than a Federal Direct Consolidation Loan) to a borrower for an award year, an eligible institution, shall ensure that after receiving the applicable counseling under paragraph (2) or (3), the borrower accepts the loan for such award year by—
 (A)signing the master promissory note for the loan; (B)signing and returning to the institution a separate written statement that affirmatively states that the borrower accepts the loan; or
 (C)electronically signing an electronic version of the statement described in subparagraph (B)..  